DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2. The disclosure is objected to because of the following informalities:  The disclosure describes:  in paragraph 0026 and elsewhere in the specification  element “110” as a lens barrel and element “120” as a lens mount;    in paragrphs 0030-0033 and elsewhere in the specification describes element “120”  as a lens barrel. Appropriate correction is required. In light of the drawing , fig. 1 is considered,  its examiner’s suggestion that, element “110” to be the lens barrel and element “120” to be the lens barrel mount.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claims [1-4, 7, 8+9, 12-14, 15+18+20, 16,17 and 19] are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1-2, 4-5, 3, 8+11,7,13-14, 15+18, 16-17 and 19] of U.S. Patent No. US. PAT. No. 11,375,094.  Although the claims at issue are not identical, they are not patentably distinct from each other because  claims [1-4, 7, 8+9, 12-14, 15+18+20, 16,17 and 19] of the current application are an obvious variant and encompassed by claims [1 +15, ] of U.S. Patent No. US. PAT. No. 11,375,094.

4. Claims [1+11 and 10] are  rejected on the ground of non-statutory double patenting as being unpatentable over claims [1+3+11+15  and 2 ] of U.S. Patent No. US. PAT. No. 11,039,051.  Although the claims at issue are not identical, they are not patentably distinct from each other because  claims [1+11 and 10] of the current application are an obvious variant and encompassed by claims [1+3+11+15  and 2 ] of U.S. Patent No. US. PAT. No. 11,039,051.


                     5.   Below are the table showing the conflicting claims

US.17/749, 939
US. PAT. No. 11,375,094
Claim 1,  An integrated image sensor and lens assembly comprising: an image sensor; a lens barrel configured to direct light to the image sensor, wherein the lens barrel is a multiple segment lens barrel or a multiple subsection lens barrel that comprises: a first segment or a first subsection, and a second segment or a second subsection; and a lens element located within the lens barrel, wherein the first segment or the first subsection is movable relative to the second segment or the second subsection.
Claim 1,  An integrated image sensor and lens assembly comprising: an image sensor; a lens barrel comprising a lens, wherein the lens and the lens barrel are configured to direct light to the image sensor; and one or more temperature changing elements coupled to the lens barrel, the one or more temperature changing elements configured to provide a first temperature at a first portion of the lens barrel and to provide a second temperature at a second portion of the lens barrel.
Claim 2,  The integrated image sensor and lens assembly of claim 1, wherein the first segment or the first subsection is coupled to the second segment or the second subsection by one or more temperature changing elements.
Claim 2,  The integrated image sensor and lens assembly of claim 1, wherein the lens barrel includes multiple segments that are coupled together by the one or more temperature changing elements.
Claim 3, . The integrated image sensor and lens assembly of claim 1, wherein the lens element is located between the first segment or the first subsection and the second segment or the second sub section.
Claim 4,  The integrated image sensor and lens assembly of claim 1, further comprising lenses, wherein some of the lenses are directly connected to the lens barrel and some of the lenses are connected to the lens barrel via the one or more temperature changing elements.
Claim 4,  The integrated image sensor and lens assembly of claim 3, wherein the lens element is directly connected to the lens barrel with an adhesive.
Claim 5,  The integrated sensor and lens assembly of claim 4, wherein the lenses directly connected to the lens barrel are connected to the lens barrel with an adhesive.
Claim 7,  The integrated image sensor and lens assembly of claim 1, wherein the lens barrel includes a lens arm that is configured to connect the lens barrel to a camera lens mount.
Claim 3,  The integrated sensor and lens assembly of claim 2, wherein one of the multiple segments includes a lens arm that is configured to connect the lens barrel to a camera lens mount.
Claim 8,  A camera comprising: a lens barrel comprising: a first subsection; and a second subsection; lens elements located in the first subsection and other lens elements located in the second subsection; and an image sensor aligned along an optical axis of the lens barrel that extends through the first subsection and the second subsection; wherein the first subsection and the second subsection are separate pieces; and wherein the lens element in the first subsection is movable relative to the other lens elements in the second subsection.
Claim 9,  The camera of claim 8, wherein the first subsection and the second subsection are spaced apart a distance.
Claim 8, A camera comprising: a lens barrel comprising: a first subsection comprising: a first surface extending between a first inner surface and a first outer surface; a second subsection comprising; a second surface extending between a second inner surface and a second outer surface; and a spacer located between the first subsection and the second subsection; lens elements located in the first subsection and other lens elements located in the second subsection; and an image sensor aligned along an optical axis that extends through the first subsection and the second subsection of the lens barrel; and wherein the first subsection and the second subsection are separate pieces that are in communication by the spacer being sandwiched between the first surface of the first subsection and the second surface of the second subsection.
Claim 11,  The camera of claim 8, wherein the spacer is made of a material with a different coefficient of thermal expansion than a material of the first subsection and the second subsection so that the first subsection is movable relative to the second subsection.
Claim 12,  The camera of claim 8, wherein the lens barrel includes offset inner surfaces that are parallel to the optical axis, and wherein the offset inner surfaces are perpendicular or diagonal with respect to the optical axis.
Claim 7,  The integrated sensor and lens assembly of claim 1, wherein the lens barrel includes offset surfaces that extend parallel to an optical axis, and wherein the offset surfaces are connected by a surface that is perpendicular or diagonal with respect to the optical axis.
Claim 13 The camera of claim 8, further comprising: a fastening structure disposed on a surface of the lens barrel.
Claim 13,  The camera of claim 8, further comprising a fastening structure on a surface of the lens barrel.
Claim 14,  The camera of claim 13, wherein the fastening structure is threads configured to connect the lens barrel to a camera lens mount of the camera.
Claim 14, The camera of claim 13, wherein the fastening structure is threads that connect the lens barrel to a camera lens mount of the camera.
Claim 15,  A camera comprising: a camera lens mount; a lens barrel extendable into the camera lens mount, wherein the lens barrel comprises: a first segment or a first subsection; a second segment or a second subsection; a first lens located within and connected to the first segment or the first subsection; a second lens located within and connected to the second segment or the second subsection; an optical axis extending through the lens barrel; and a lens arm that couples the lens barrel to the camera lens mount; and an image sensor substrate located at an end of the camera lens mount and aligned along the optical axis, wherein the first segment or the first subsection is movable relative to the image sensor substrate.  Claim 18,  The camera of claim 15, wherein the lens arm is a threaded joint that forms a threaded connection between the lens barrel and the camera lens mount.
Claim 20,  The camera of claim 15, wherein the image sensor substrate is physically affixed to the camera lens mount.

Claim 15,  A camera comprising: a camera lens mount; a lens barrel extendable into the camera lens mount, wherein the lens barrel comprises: a lens located within and connected to the lens barrel; a spacer located within the lens barrel; an optical axis extending through the lens barrel and the spacer; a lens arm that couples the lens barrel to the camera lens mount; and a threaded fastening system located on the lens arm, wherein the threaded fastening system includes threads on a surface of the lens arm that are configured to mate with threads of the camera lens mount when the lens barrel is extended into the camera lens mount so that the lens barrel is mounted within the camera; and an image sensor substrate located at an end of the camera lens mount and aligned along the optical axis. Claim 18,  The camera of claim 16, wherein the other spacer is made of a material with a different coefficient of thermal expansion than the first subsection and the second subsection so that the first subsection is movable relative to the second subsection.

Claim 16,  The camera of claim 15, wherein the first segment or the first subsection and the second segment or the second subsection are connected by a spacer.
Claim 16,  The camera of claim 15, wherein the lens barrel comprises a first subsection and a second subsection connected by another spacer.
Claim 17,  The camera of claim 16, wherein a distance between the first subsection and the second subsection is a size of the spacer.
Claim 17,  The camera of claim 16, wherein a distance between the first subsection and the second subsection are a size of the spacer.
Claim 19,  The camera of claim 15, wherein the lens barrel includes offset inner surfaces that are parallel to the optical axis and connected by a surface that is perpendicular or diagonal with respect to the optical axis.
Claim 19,  The camera of claim 15, wherein the lens barrel includes offset inner surfaces that are parallel to the optical axis and connected by a surface that is perpendicular or diagonal with respect to the optical axis.



US.17/749, 939
US. PAT. No. 11,039,051
Claim 1,  An integrated image sensor and lens assembly comprising: an image sensor; a lens barrel configured to direct light to the image sensor, wherein the lens barrel is a multiple segment lens barrel or a multiple subsection lens barrel that comprises: a first segment or a first subsection, and a second segment or a second subsection; and a lens element located within the lens barrel, wherein the first segment or the first subsection is movable relative to the second segment or the second subsection.
Claim 11, . The camera of claim 10, wherein the lens barrel is connected to the tube portion by a threaded joint.
Claim 1, An integrated image sensor and lens assembly comprising: an image sensor; a lens barrel, the lens barrel coupled to a lens mount and comprising a first material that expands causing a first shift in a focal plane in a first direction along an optical axis; and one or more temperature changing elements coupled to the lens barrel, the one or more temperature changing elements controllable to compensate for the first shift in the focal plane in the first direction along the optical axis by providing a first temperature at a first portion of the lens barrel and by providing a second temperature at a second portion of the lens barrel.

Claim 15,  A camera comprising: a camera lens mount; a lens barrel extendable into the camera lens mount, wherein the lens barrel comprises: a lens located within and connected to the lens barrel; a spacer located within the lens barrel; an optical axis extending through the lens barrel and the spacer; a lens arm that couples the lens barrel to the camera lens mount; and a threaded fastening system located on the lens arm, wherein the threaded fastening system includes threads on a surface of the lens arm that are configured to mate with threads of the camera lens mount when the lens barrel is extended into the camera lens mount so that the lens barrel is mounted within the camera; and an image sensor substrate located at an end of the camera lens mount and aligned along the optical axis.

Claim 3, The integrated image sensor and lens assembly of claim 1, further comprising: one or more spacers coupled between one or more of lens elements of the lens barrel and the lens barrel.
Claim 11, The integrated image sensor and lens assembly of claim 3, wherein the lens barrel includes a first segment and a second segment, and one of the one or more spacers is sandwiched between the first segment and the second segment.

Claim 10,  The camera of claim 8, wherein the camera includes a tube portion that receives the lens barrel and connects the lens barrel within the camera
Claim 2, The integrated image sensor and lens assembly of claim 1, wherein the lens mount comprises a tube portion extending from a base portion in a direction of an optical axis substantially perpendicular to the focal plane, the tube portion having a channel and the lens barrel having a portion extending into the channel.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claim(s) [1-3, 5-11, 13-18 and 20]  and is/are rejected under 35 U.S.C. 102 a(2) as being anticipated by Wakabayashi (US. 2014/0340771).

Reclaim 1,  Wakabayashi discloses an integrated image sensor and lens assembly (see fig. 1 and ¶0033, The lens barrel and the image sensor are positioned and fixed with respect to each other by means of a prescribed adjustment means at normal temperature such that the image sensor surface 11 is within the range of the depth P of focus of the lens barrel) comprising: an image sensor (see 11 fig. 1); a lens barrel configured to direct light to the image sensor (see fig. 1 the barrel holding the lenses as depicted in fig. 1), wherein the lens barrel is a multiple segment lens barrel or a multiple subsection lens barrel that comprises (see fig. 1¶0038, the lens barrel of the present invention is divided into two parts: the 1.sup.st-2.sup.nd lenses 1-2 and the 3.sup.rd-5.sup.th lenses 3-5 ): a first segment or a first subsection (see fig. 1, a section where lens 1 and 2 are  as depicted in fig. 1), and a second segment or a second subsection (see fig. 1  a section where lenses 3-5 are); and a lens element located within the lens barrel (see lens 2 is equated to a lens element, since the claim language only requires a lens  element), wherein the first segment or the first subsection is movable relative to the second segment or the second subsection (see ¶0038,   with the compressed spring 8 therebetween, the compressed spring 8 urges the second and the third lenses 2 and 3 in such a direction that these two lenses become distant from each other, [lens 2 is in section 1 and lens 3 is in section two, and their distance is varied as discussed in the text of ¶0038]).

Reclaim 2, Wakabayashi  further discloses wherein the first segment or the first subsection is coupled to the second segment or the second subsection by one or more temperature changing elements (see for example ¶0010, two lenses at both ends of a compressed spring will be moved under the action of the compressed spring when temperature changes, [the temperature change alters the shape of the spring. Thus  the spring 8  changes its shape due to a change in temperature  as described in the text of ¶0010).

Reclaim 3, Wakabayashi  further discloses, wherein the lens element is located between the first segment or the first subsection and the second segment or the second sub section (see lenses 1-2 and 3-5 as depicted in fig. 1 and described in ¶0038).

Reclaim 5,  Wakabayashi  further discloses, further comprising: a lens located over the lens barrel and configured to direct light towards the image sensor (see  1 fig. 1).

Reclaim 6,  Wakabayashi  further discloses, wherein the lens element is movable relative to the lens (see ¶0044,  changing the space between the lenses using the thermal expansion).

Reclaim 7,  Wakabayashi  further discloses, wherein the lens barrel includes a lens arm that is configured to connect the lens barrel to a camera lens mount (see fig. 1 the portion where the inside barrel is connected to the outside structure via  a zigzag portion  as depicted  in fig. 1).

Reclaim 8,  Wakabayashi discloses a camera (see fig. 1, ¶0033, at normal temperature, the distance between the second lens 2 and the third lens 3 in the optical axis direction is D, the length of the plastic lens chamber 7 in the optical axis direction is B, and the image sensor surface 11 is within the range of the depth P of focus of the lens barrel) comprising: a lens barrel (see fig.1, referring to the barrel as depicted in fig. 1 and discussed in ¶0033) comprising: a first subsection (see ¶0038,  the lens barrel of the present invention is divided into two parts: the 1.sup.st-2.sup.nd lenses 1-2 and the 3.sup.rd-5.sup.th lenses 3-5, [section where lens 1-2 are as depicted in fig. 1]) ; and a second subsection (see ¶0038,  the lens barrel of the present invention is divided into two parts: the 1.sup.st-2.sup.nd lenses 1-2 and the 3.sup.rd-5.sup.th lenses 3-5, [section where lens 3-5  are as depicted in fig. 1]; lens elements located in the first subsection (see lens 2 as depicted in fig. 1) and other lens elements located in the second subsection (see lenses 3-5 as depicted in fig. 1 and ¶0038); and an image sensor aligned along an optical axis of the lens barrel that extends through the first subsection and the second subsection (see fig. 1  ¶0033,  the image sensor surface 11 is within the range of the depth P of focus of the lens barrel); wherein the first subsection and the second subsection are separate pieces (see fig. 1 and ¶0038, the two sections as described in ¶0038 are separate portions of the lens barrel separated by the spring 8 as depicted in fig. 1); and wherein the lens element in the first subsection is movable relative to the other lens elements in the second subsection (see ¶0038, the compressed spring 8 therebetween, the compressed spring 8 urges the second and the third lenses 2 and 3 in such a direction that these two lenses become distant from each other. Thus, based on an accumulated size difference, [by the elasticity of the spring 8]).

Reclaim 9 Wakabayashi further discloses, wherein the first subsection and the second subsection are spaced apart a distance (see ¶0038, the compressed spring 8 therebetween, the compressed spring 8 urges the second and the third lenses 2 and 3 in such a direction that these two lenses become distant from each other. Thus, based on an accumulated size difference, [by the elasticity of the spring 8]).

Reclaim 10 Wakabayashi further discloses, wherein the camera includes a tube portion that receives the lens barrel and connects the lens barrel within the camera (see fig. 1 the structure connected the zigzag portion as depicted in fig. 1).

Reclaim 11  Wakabayashi further discloses, wherein the lens barrel is connected to the tube portion by a threaded joint (see fig. 1, the connection between the zigzag structure and the other one connected to it as depicted in fig. 1).

Reclaim 13  Wakabayashi further discloses, further comprising: a fastening structure disposed on a surface of the lens barrel (see fig. 1 the zigzag  structure as depicted in fig. 1).

Reclaim 14  Wakabayashi further discloses, wherein the fastening structure is threads configured to connect the lens barrel to a camera lens mount of the camera (.see fig. 1 the zigzag  structure is threaded ads depicted in fig. 1).

Reclaim 15  Wakabayashi discloses. A camera (see fig. 1) comprising: a camera lens mount (see  fig. 1 a portion of the camera module  connected into the barrel from outside via a zigzag portion as depicted in fig. 1); a lens barrel extendable into the camera lens mount, (see fig. 1 by the virtue the lens holder connected to the to the outside portion via the zigzag portion as depicted in fig. 1) wherein the lens barrel comprises: a first segment or a first subsection (see ¶0038,  the lens barrel of the present invention is divided into two parts: the 1.sup.st-2.sup.nd lenses 1-2 and the 3.sup.rd-5.sup.th lenses 3-5  [a portion where lens 1-2 is, as depicted in fig. 1]); a second segment or a second subsection (see ¶0038,  the lens barrel of the present invention is divided into two parts: the 1.sup.st-2.sup.nd lenses 1-2 and the 3.sup.rd-5.sup.th lenses 3-5  [a portion where lens 3-5  is,  as depicted in fig. 1]); a first lens located within and connected to the first segment or the first subsection (see lens 2 as depicted in fig. 1); a second lens located within and connected to the second segment or the second subsection (see  lens 3 as depicted in fig. 1); an optical axis extending through the lens barrel (see fig. 1,  the dashed line extending from lens 1 to the surface of the image sensor,  as depicted in fig. 1); and a lens arm that couples the lens barrel to the camera lens mount (see fig. 1 the zigzag portion of the barrel as depicted in fig. 1); and an image sensor substrate located at an end of the camera lens mount and aligned along the optical axis (see 11 fig. 1), wherein the first segment or the first subsection is movable relative to the image sensor substrate (see ¶0038, with the compressed spring 8 therebetween, the compressed spring 8 urges the second and the third lenses 2 and 3 in such a direction that these two lenses become distant from each other).

Reclaim 16  Wakabayashi further discloses, wherein the first segment or the first subsection and the second segment or the second subsection are connected by a spacer (see 8 fig. 1)

Reclaim 17  Wakabayashi further discloses, wherein a distance between the first subsection and the second subsection is a size of the spacer (see 8 fig. 1, the distance between the lens 2 and 3 is the size of the spring between them when at rest).

Reclaim 18  Wakabayashi further discloses, wherein the lens arm is a threaded joint that forms a threaded connection between the lens barrel and the camera lens mount (see fig. 1 the portions connected via a zigzag structure).

Reclaim 20, Wakabayashi further discloses, wherein the image sensor substrate is physically affixed to the camera lens mount (see 11 fig. 1as depicted in fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claim(s) [4] is/are rejected under 35 U.S.C. 103 as being unpatentable over . Wakabayashi (US. 2014/0340771) in view of Tsai (US. 2008/0170305).


Reclaim 4,  Wakabayashi discloses everything except, wherein the lens element is directly connected to the lens barrel with an adhesive.
 Nonetheless in the same file of endeavor Tsai discloses an imaging device as Wakabayashi (see Tsai fig. 1). Tsai further discloses a lens element is directly connected to the lens barrel with an adhesive (see ¶ 0020, The second lens 124 can be secured in the barrel 121 using an adhesive/glue).
\
 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Wakabayashi before the effective filling date of the claimed invention by the teachings of Tsai since this would allow to firmly secure the lens element with the barrel.


                                                   Conclusion
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698